9 Ill. App.3d 1013 (1973)
293 N.E.2d 622
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LOUIS BUCKNER et al., (Impleaded), Defendants-Appellants.
No. 56929.
Illinois Appellate Court  First District (3rd Division).
January 25, 1973.
Gerald W. Getty, Public Defender, of Chicago, (James J. Doherty and Shelvin Singer, Assistant Public Defenders, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Elmer C. Kissane and James E. Staruck, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgments affirmed.